Citation Nr: 1749478	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Propriety of reduction in service-connected status post prostate adenocarcinoma with residual radiation cystitis from 100 to 20 percent, effective October 1, 2013.

2.  Entitlement to a rating in excess of 20 percent for service-connected status post prostate adenocarcinoma with residual radiation cystitis from October 1, 2013, to September 25, 2014; and to a rating in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1964 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In pertinent part, a July 2013 rating decision reduced the evaluation assigned for residuals of prostate cancer from 100 percent to 20 percent, effective October 1, 2013.  A February 2015 rating decision later increased the evaluation to 40 percent, effective September 25, 2014.  

The Board notes that while the Veteran has challenged the propriety of the initial rating reduction, he has also contested the adequacy of the 20 and 40 percent evaluations assigned subsequent to the reduction, which is a separate matter.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (rating reduction claims are separate from increased ratings claims).  Further, the issue certified on appeal was evaluation of prostate cancer, evaluated as 20 percent disabling from October 1, 2013.  Thus, the Board finds that the issue of the appropriate rating from October 1, 2013, is before it for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In February 2017, the Board remanded the appeal for further development, to include obtaining VA medical records and according the Veteran a new competent medical examination of his service-connected prostate cancer.  Additional VA medical records have been added to the evidence available for the Board's review, a VA examination was conducted in February 2017, and all other remand directives have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47, aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.

The Board also notes that in February 2017 it found the issue of service connection for an acquired psychiatric disorder, to include as secondary to the service-connected prostate cancer, had been raised by the record and referred the matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The Board acknowledges that it does not appear this issue has, as yet, been adjudicated by the AOJ.  Moreover, the Veteran's accredited representative asserts in an October 2017 informal hearing presentation that the issue was inextricably intertwined with this appeal, and the Board should take jurisdiction of the issue at this time.  However, the Board notes that even if service connection is established for an psychiatric disorder as secondary to the prostate cancer, it would be evaluated as a separate and distinct disability from that of the prostate cancer itself; and that the rating criteria for the prostate cancer does not include any reference to psychiatric impairment.  Thus, the Board finds that the issue is not inextricably intertwined with the present appeal.  Nevertheless, the issue has been raised by the record, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  A January 2013 rating decision proposed to reduce the rating for prostate cancer residuals from 100 percent disabling to 20 percent disabling. 

2. The proposed reduction was implemented in a July 2013 rating decision, effective October 1, 2013 and was made in compliance with applicable due process laws and regulations.

3.  The medical evidence at the time of the reduction demonstrated improvement in the Veteran's prostate cancer residuals.  There had been no local reoccurrence or metastasis of the Veteran's prostate cancer; surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, in more than six months.

4.  The record reflects the Veteran's service-connected prostate cancer has not been manifested by renal dysfunction or obstructed voiding during the pendency of this appeal.

5.  From October 1, 2013, to September 25, 2014, the Veteran's service-connected status post prostate adenocarcinoma with residual radiation cystitis was manifested by urinary frequency with awakening to void five or more times per night.

6.  From October 1, 2013, the Veteran's service-connected prostate adenocarcinoma with residual radiation cystitis was not manifested by urinary leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating for the Veteran's service-connected prostate adenocarcinoma with residual radiation cystitis effective October 1, 2013, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528 (2017).

2.  The criteria for a rating of 40 percent from October 1, 2013, to September 25, 2014, for the Veteran's service-connected prostate adenocarcinoma with residual radiation cystitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

3.  The criteria for a rating in excess of 40 percent from October 1, 2013, for the Veteran's service-connected prostate adenocarcinoma with residual radiation cystitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis - Rating Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the Veteran was notified of the proposed reductions in his service-connected prostate cancer via a January 2013 rating decision and associated correspondence dated in that same month.  The actual reduction was subsequently effectuated by a July 2013 rating decision with an effective date of October 1, 2013. Therefore, it appears that proper procedures were followed in reducing the assigned ratings for these disabilities.

The Board initially notes that a rating reduction such as in the current appeal, which involves a Diagnostic Code with a temporal nature, is not governed by the provisions of 38 C.F.R. § 3.344 regarding stabilized ratings (i.e., ratings that have been in effect for five years or more) even if the 100 percent rating had been in effect for 5 years.  See Rossiello v. Principi, 3 Vet. App. 430, 433   (1992) (refusing to reinstate the veteran's 100 percent disability rating under a Diagnostic Code with a two-year temporal requirement where the "rating ceased to exist two years 'following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure,'" and there was no evidence of local recurrence or metastases).

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  Under this code, a 100 percent rating is warranted for malignant neoplasms, and, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

In short, a 100 percent rating is warranted for cases of active disease process and treatment, and for a period of at least six months following the cessation of such.  Here, the record reflects the Veteran's prostate cancer has been in remission since 2008, and that he has not received active treatment for such since that period.  In pertinent part, the December 2012, September 2014, and February 2017 VA examinations all found the Veteran's prostate cancer was in remission.  Although he was under observation for possible recurrence, all of the examinations noted active treatment was completed in 2008.  Moreover, this is consistent with the other evidence of record, to include the medical treatment records.  

In view of the fact the Veteran's prostate cancer has been in remission, and he has not received active treatment, during the pendency of this case the Board finds that the reduction of the 100 percent rating for the Veteran's service-connected status post prostate adenocarcinoma with residual radiation cystitis effective October 1, 2013, was proper.  Therefore, the benefit sought on appeal with respect to this reduction must be denied.

Analysis - Appropriateness of Rating from October 1, 2013

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is already in receipt of such "staged" ratings for his prostate cancer.

The criteria for evaluating a disability based upon renal and/or voiding dysfunction is detailed under 38 C.F.R. § 4.115a.

Renal dysfunction warrants a noncompensable rating for albumin and casts with history of acute nephritis, or hypertension noncompensable under Diagnostic Code 7101.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg; creatinine more than 8mg; or markedly decreased function of the kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg; creatinine 4 to 8mg; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is warranted for constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent rating is warranted for constant or recurring albumin with hyaline and granular casts or red blood cells, or hypertension at least 10 percent disabling under Diagnostic Code 7101. 

Voiding dysfunction is rated based on urinary frequency, leakage, or obstructed voiding. 

For urinary frequency, daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating. 

For urinary leakage, leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed fewer than 2 times per day warrants a 20 percent rating. 

For obstructed voiding, urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry, markedly diminished peak flow rate (less than 10 cc per second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.

Initially, the Board notes the record reflects the Veteran's service-connected prostate cancer has not been manifested by renal dysfunction or obstructed voiding during the pendency of this appeal.  For example, the December 2012, September 2014, and February 2017 VA examinations all found he did not have such impairment.  Nothing in the other evidence of record, to include the medical treatment records, reflects he has had renal dysfunction or obstructed voiding due to his prostate cancer.

From October 1, 2013, to September 25, 2014, the Veteran's service-connected status post prostate adenocarcinoma with residual radiation cystitis was manifested by urinary frequency with awakening to void five or more times per night, per the Veteran's competent and credible reports in his August 14, 2013 Notice of Disagreement.  Thus, the Board awards the maximum rating available based upon urinary frequency for this period, or 40 percent.  

A rating in excess 40 percent is not warranted at any point from October 1, 2013, as the service-connected status post prostate adenocarcinoma with residual radiation cystitis was not manifested by urinary leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  For example, the September 2014 and February 2017 VA examinations both found that his urine leakage required the use of absorbent material which must be changed less than 2 times per day.  While the September 2014 VA examiner endorsed use of an appliance, he described the appliance as absorbent materials, and the 2017 examiner denied use of an appliance.  As interpreting "appliance" to include absorbent materials would render the distinction between the two in Diagnostic Code 7528 moot, the Board finds use of an appliance as contemplated by the rating criteria are not met at any point during the appeal period.  Therere is no other indication in the other evidence of record that he uses an appliance or absorbent materials to the extent necessary for a rating in excess of 40 percent during this period.

In view of the foregoing, the Board finds that a 40 percent rating is warranted for the Veteran's service-connected prostate cancer from October 1, 2013, to September 25, 2014, and a rating in excess of 40 percent is not warranted from October 1, 2013.

The Board acknowledges that the record reflects the Veteran has erectile dysfunction due to his service-connected prostate cancer.  However, service connection was established for this disability as a separate and distinct disability; and he has also been awarded special monthly compensation based upon loss of use of creative organ as a result thereof.  The Veteran has not disagreed with the rating assigned for this disability so as to give the Board jurisdiction on that matter.


ORDER

The reduction of the 100 percent rating for the Veteran's service-connected prostate adenocarcinoma with residual radiation cystitis effective October 1, 2013, was proper.

A rating of 40 percent from October 1, 2013 to September 25, 2014 for status post prostate adenocarcinoma with residual radiation cystitis is granted.

A rating in excess of 40 percent from October 1, 2013, for status post prostate adenocarcinoma with residual radiation cystitis is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


